Citation Nr: 1008800	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 16, 2006, 
for the grant of service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1955 to June 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which granted service connection for degenerative 
joint disease of the right knee and assigned an initial 30 
percent rating for the disability retroactively effective 
from September 1, 2006, the date of receipt of the Veteran's 
formal claim to reopen his previously denied claim for 
service connection.  He appealed for an earlier effective 
date for the grant of service connection.  

In a subsequent April 2008 rating decision, the RO granted an 
earlier effective date for the degenerative joint disease of 
the right knee.  The RO determined that this disability 
should be retroactively effective from June 16, 2006, the 
date of receipt of the Veteran's informal claim to reopen his 
previously denied claim for service connection.

During the course of his appeal, the Veteran requested a 
video conference hearing before a Veterans Law Judge (VLJ) of 
the Board.  In a June 2008 letter, he was notified that his 
hearing had been scheduled for August 2008.  However, 
previously, in his May 2008 substantive appeal (on VA Form 
9), the Veteran stated that he did not want a hearing.  So 
his hearing request is considered withdrawn.  38 C.F.R. § 
20.704(e) (2009).

The RO certified this appeal to the Board in July 2008.  
Subsequently, the Veteran submitted additional evidence.  But 
he waived his right to have the RO initially consider it in 
an October 2009 statement.  38 C.F.R. §§ 20.800, 20.1304 
(2009).

In an October 2009 statement, the Veteran indicated that he 
was no longer filing a claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for a neck injury, but was instead 
filing a claim for entitlement to service connection for a 
neck injury.  Accordingly, the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a neck injury is 
removed from the Veteran's current appeal.  

The issue of entitlement to service connection for a neck 
injury has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) in a 
rating decision.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

1.  In a September 2005 decision, the Board denied the 
Veteran's claim for whether new and material evidence had 
been submitted to reopen the previously denied claim for 
service connection for degenerative joint disease of the 
right knee.  The Veteran did not appeal, and this became a 
final and binding denial of this claim based on the evidence 
then of record.

2. There is a subsequent informal claim seeking service 
connection for degenerative joint disease of the right knee, 
between that final and binding September 2005 denial and the 
June 16, 2006 claim to reopen.  Specifically, an informal 
claim was submitted by the Veteran on March 7, 2006.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of March 
7, 2006, for the grant of service connection for degenerative 
joint disease of the right knee.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2006 and August 2007.  The letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the August 2007 letter complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of the claim.  
See Dingess/Hartman and Hartman, supra. 

The RO issued those VCAA notice letters prior to initially 
adjudicating the Veteran's claim in February 2008, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

Also, the Board notes that the letters were sent when the 
Veteran was trying to establish his underlying entitlement to 
service connection, since granted in the February 2008 RO 
decision at issue.  In Goodwin v. Peake, 22 Vet. App. 128 
(2008), the Court held that where, as here, a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Sanders, supra, and Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In this regard, the 
Court emphasized its holding in Dingess that "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  Thereafter, once a NOD [Notice of 
Disagreement] has been filed, only the notice requirements 
for rating decisions and SOCs described within 38 U.S.C.A. §§ 
5104 and 7105 control as to the further communications with 
the appellant, including as to what "evidence [is] necessary 
to establish a more favorable decision with respect to 
downstream elements ...."  Id.

Here, the April 2008 SOC cited the relevant statutes and 
regulations governing the downstream claim for an earlier 
effective date, and following receipt of that SOC the Veteran 
had an additional 60 days to submit more evidence, including 
evidence of an earlier-filed claim that had not been 
previously decided and become final and binding in the 
absence of an appeal.  See Huston v. Principi, 17 Vet. App. 
195 (2003) (indicating VCAA notice requires apprising the 
Veteran that evidence of an earlier-filed claim is needed to 
substantiate a claim for an earlier effective date).  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claim has been obtained and associated with 
the claims file for consideration, including the 
service treatment records (STRs), private medical records, VA 
treatment records, and lay statements.

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which needs 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to his VCAA 
notices.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this case for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to an Earlier Effective Date

The Veteran essentially claims that he has suffered from 
degenerative joint disease of the right knee, since his 
discharge from service in June 1957.  He therefore claims he 
is entitled to service connection for degenerative joint 
disease of the right knee, as far back as July 25, 1957, the 
date of his original claim for service connection.

Generally, and except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  If a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A rating decision becomes final and binding if the Veteran 
does not timely perfect an appeal of the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2009).  Previous determinations that are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  38 
C.F.R. § 3.105(a) (2009).

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to 
reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim."  In order for the 
Veteran to be awarded an effective date based on an earlier 
claim, he or she has to show CUE in the prior denial of the 
claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  
Moreover, there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) 
(2009).  However, when evidence, other than service treatment 
records, is received in the appeal period following a 
subsequent disallowance, resulting in a later grant of 
service connection, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

As recently held in Williams v. Peake, 521 F.3d 1348 (Fed. 
Cir. 2008), a subsequent final adjudication of a claim which 
is identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier 
claim. (so a claimant cannot get an earlier effective date 
prior to the last final adjudication absent CUE).  The later 
disposition, denying the claim on its merits, also decides 
that the earlier identical claim must fail.  The notice given 
that the later claim has been disallowed informs the Veteran 
that his claim for service connection has failed.  This 
notice affords the Veteran the opportunity for appeal to the 
Board, and if necessary to the Veterans Court and this court 
(the Federal Circuit Court), so that he might demonstrate 
that his claim for service connection should have been 
sustained.  In doing so, the Federal Circuit Court 
acknowledged that the Veteran in Williams did not receive 
notice of a prior June 1977 rating decision that had denied 
service connection for a nervous disorder.  The Federal 
Circuit Court held, however, that because the Veteran 
received notice of a subsequent December 1979 rating decision 
that denied service connection for the same disability, the 
earlier claim no longer remained pending and thus entitlement 
to an earlier effective date for service connection was not 
warranted.  Id.

As previously mentioned, in the February 2008 rating 
decision, the RO reopened and granted his claim for service 
connection for degenerative joint disease of the right knee.  
The RO assigned a retroactive effective date of September 1, 
2006, the date of receipt of the Veteran's formal claim to 
reopen his previously denied claim for service connection.  

In a subsequent April 2008 rating decision, the RO granted an 
earlier effective date for the degenerative joint disease of 
the right knee.  The RO determined that this disability 
should be retroactively effective from June 16, 2006, the 
date of receipt of the Veteran's informal claim to reopen his 
previously denied claim for service connection.  

The Board's review of the Veteran's communications, both 
informal and formal, did produce evidence of an earlier claim 
that was received after that final and binding September 2005 
Board decision, but before the June 16, 2006, claim to 
reopen.  Specifically, on March 7, 2006, the Veteran 
submitted written statements describing that he wanted his 
claims granted.  With these statements, the Veteran attached 
a copy of the September 1957 rating decision that originally 
denied his claim for service connection for degenerative 
joint disease of the right knee.  The Board finds this 
submission by the Veteran to be an informal claim for service 
connection for degenerative joint disease of the right knee.  
38 C.F.R. § 3.1(p); 38 C.F.R. 
§ 3.155(a); Brannon, 12 Vet. App. 32, 35; Talbert, 7 Vet. 
App. at 356-57.  Therefore, the Board finds that the Veteran 
is entitled to an earlier effective date of March 7, 2006, 
for his grant of service connection for the degenerative 
joint disease of the right knee.

However, the Board finds that the Veteran is not entitled to 
an effective date earlier than March 7, 2006.  Here, although 
the Veteran initially filed a claim for service connection 
for degenerative joint disease of the right knee before his 
current March 7, 2006, effective date, he must keep in mind 
that a prior Board decision deciding this claim is final and 
binding on him based on the evidence then of record if he did 
not perfect a timely appeal of the earlier decision.  38 
U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  It is undisputed that he did not perfect 
a timely appeal of the prior September 2005 Board decision 
that denied the Veteran's claim to reopen his previously 
denied claim for service connection for degenerative joint 
disease of the right knee.  He was given proper notice of 
this prior denial at his address of record.  Thus, absent CUE 
in that Board decision, which the Veteran does not even 
allege, much less the record suggest, that prior 
determination is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. 5108, 5109A, 7104 (West 
2002); 38 C.F.R. §§ 3.105, 20.1103 (2009); Flash, 8 Vet. App. 
at 332.  Thus, entitlement to an effective date earlier than 
March 7, 2006, for service connection for degenerative joint 
disease of the right knee is not warranted on this basis.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an effective date earlier than March 7, 2006, for the 
grant of service connection for degenerative joint disease of 
the right knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

An earlier effective date of March 7, 2006, for the grant of 
service connection for degenerative joint disease of the 
right knee is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


